UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-7623



ROGER OSBORN,

                Plaintiff - Appellant,

          v.


CINDY OSBORN,

                Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(8:07-cv-02305-AW)


Submitted:   February 21, 2008           Decided:   February 27, 2008


Before MOTZ and GREGORY, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Roger Osborn, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Roger    Osborn    appeals      the   district       court’s    order

dismissing his complaint against Defendant for lack of subject

matter jurisdiction pursuant to Fed. R. Civ. P. 12(h)(3).                  We have

reviewed the record and find no reversible error.            Accordingly, we

affirm for the reasons stated by the district court.                 See Osborn

v. Osborn, No. 8:07-cv-02305-AW (D. Md. filed Sept. 11, 2007;

entered Sept. 12, 2007).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the     court   and     argument   would    not    aid   the

decisional process.



                                                                        AFFIRMED




                                      - 2 -